                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

BENJAMIN P. LOPEZ,                           )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )         Case No. CIV-19-1025-SLP
                                             )
FNU KUSICK et al.,                           )
                                             )
      Defendants.                            )

                                       ORDER

      Before the Court is the Report and Recommendation [Doc. No. 6] of U.S. Magistrate

Judge Shon T. Erwin. Judge Erwin recommended that this matter be dismissed without

prejudice due to Plaintiff’s failure to submit required financial information and the

signature of an authorized officer of the penal institution, as well as a certified copy of

Plaintiff’s institutional account statement—all as required by Judge Erwin’s Order of

November 13, 2019 [Doc. No. 5]—as well as Plaintiff’s failure to respond to that Order at

all. Plaintiff now has submitted the missing information, albeit not by the deadline

established for him to do so. See Doc. No. 13. Having now received the missing

information, the undersigned DECLINES to adopt the Report and Recommendation [Doc.

No. 6] and RE-REFERS this matter to U.S. Magistrate Judge Shon T. Erwin for additional

proceedings in accordance with the original referral order entered herein on November 7,

2019 [Doc. No. 4].1



1
 Included in the Court’s referral are various pending motions filed by Plaintiff. See Doc.
Nos. 2, 9, 11-13.
       The Court cautions Plaintiff that he must meet all deadlines set by the Court

(whether by the undersigned or by Judge Erwin) and that his failure to do so in the future

may not be excused in the manner that the Court has determined should occur regarding

his belated submission of financial information. Plaintiff also must follow all applicable

rules (including the Federal Rules of Civil Procedure and the Local Civil Rules of the U.S.

District Court for the Western District of Oklahoma) and meet all deadlines included

therein unless granted extensions of time by the undersigned or by Judge Erwin.

       IT IS SO ORDERED this 21st day of January, 2020.




                                            2
